                              UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                       EUGENE DIVISION



    CYNTHIA O.,1

                     Plaintiff,
                                                                 Case No. 6:18-cv-00446-YY
          v.
                                                                 OPINION AND ORDER
    NANCY A. BERRYHILL, Acting
    Commissioner of Social Security,


                     Defendant.


YOU, Magistrate Judge:

         Cynthia O. (“plaintiff”), seeks judicial review of the final decision by the Commissioner

of Social Security (“Commissioner”) denying plaintiff’s application for Title II Disability

Insurance Benefits (“DIB”) under the Social Security Act (“Act”). This court has jurisdiction to

review the Commissioner’s decision pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3).2 Because



1
  In the interest of privacy, this opinion uses only the first name and the initial of the last name of
the non-governmental party or parties in this case. Where applicable, this opinion uses the same
designation for a non-governmental party’s immediate family member(s).
2
 All parties have consented to allow a magistrate judge to enter final orders and judgment in this
case in accordance with FRCP 73 and 28 USC § 636(c).


1 – OPINION AND ORDER
the Commissioner’s decision is not supported by substantial evidence, it is REVERSED and

REMANDED for further proceedings.

                                        BACKGROUND

       Born in 1953, plaintiff was 59 years old on the alleged onset date. Tr. 90. Plaintiff has

past relevant work as a secretary. Tr. 30.

       Plaintiff has been diagnosed with pathological gambling, major depressive disorder,

bulimia nervosa, hypothyroidism, posttraumatic stress disorder (“PTSD”), adjustment disorder,

agoraphobia, panic disorder, anxiety disorder, dysthymic disorder, and Stage III chronic kidney

disease. Tr. 353-54, 456, 465, 514, 556, 623, 632, 680.

       Plaintiff was terminated from her most recent work as a secretary at the Lane County

School District after she admitted to embezzling funds from the school. Tr. 180, 196. She was

ordered to pay restitution and sentenced to twenty-two months in prison, of which she served

sixteen. Tr. 196, 484. Prior to her prison sentence, plaintiff began treatment for her gambling

addiction. Tr. 355-62.

       Plaintiff suffers from PTSD and anxiety resulting from her older brother sexually abusing

her from age nine to sixteen. Tr. 351-52, 632. Her parents knew about the abuse, but never did

anything to stop it. Id. Plaintiff also was physically abused by her first husband. He began

abusing her in 1974, and “[s]he suffered broken bones, [a] fractured skull, and bruises until she

divorced him in 1981.” Tr. 352.

                                  PROCEDURAL HISTORY

       Plaintiff filed an application for DIB on February 2, 2014, alleging disability beginning

February 11, 2013. Tr. 18. Plaintiff’s claim was initially denied on June 27, 2014, and upon

reconsideration on January 25, 2015. Id. A hearing was held before an Administrative Law




2 – OPINION AND ORDER
Judge (“ALJ”) on February 9, 2017, in which the plaintiff testified, as did a vocational expert

(“VE”). Tr. 39-79. On April 20, 2017, the ALJ issued a decision finding plaintiff not disabled

within the meaning of the Act. Tr. 18-32. After the Appeals Council denied her request for

review, plaintiff filed a complaint in this court. Tr. 1-7. The ALJ’s decision is therefore the

Commissioner’s final decision subject to review by this court. 20 C.F.R. § 422.210.

                                   STANDARD OF REVIEW

       The reviewing court must affirm the Commissioner’s decision if it is based on proper

legal standards and the findings are supported by substantial evidence in the record. 42 U.S.C.

§ 405(g); Lewis v. Astrue, 498 F.3d 909, 911 (9th Cir. 2007). This court must weigh the

evidence that supports and detracts from the ALJ’s conclusion and “‘may not affirm simply by

isolating a specific quantum of supporting evidence.’” Garrison v. Colvin, 759 F.3d 995, 1009-

10 (9th Cir. 2014) (quoting Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007)). The

reviewing court may not substitute its judgment for that of the Commissioner when the evidence

can reasonably support either affirming or reversing the decision. Parra v. Astrue, 481 F.3d 742,

746 (9th Cir. 2007). Instead, where the evidence is susceptible to more than one rational

interpretation, the Commissioner’s decision must be upheld if it is “supported by inferences

reasonably drawn from the record.” Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008)

(citation omitted); see also Lingenfelter, 504 F.3d at 1035.

                      SEQUENTIAL ANALYSIS AND ALJ FINDINGS

       Disability is the “inability to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected to result in death

or which has lasted or can be expected to last for a continuous period of not less than 12

months.” 42 U.S.C. § 423(d)(1)(A). The ALJ engages in a five-step sequential inquiry to




3 – OPINION AND ORDER
determine whether a claimant is disabled within the meaning of the Act. This sequential analysis

is set forth in the Social Security regulations, 20 C.F.R. §§ 404.1520, 416.920, in Ninth Circuit

case law, Lounsburry v. Barnhart, 468 F.3d 1111, 1114 (9th Cir. 2006) (discussing Tackett v.

Apfel, 180 F.3d 1094, 1098-99 (9th Cir. 1999)), and in the ALJ’s decision in this case, Tr. 19-20.

        At step one, the ALJ found plaintiff had not engaged in substantial gainful activity after

February 11, 2013, the alleged onset date. Tr. 20.

        At step two, the ALJ found plaintiff has the following severe impairments: anxiety

disorder, PTSD, affective disorder, gambling addiction, and an eating disorder. Tr. 21.

        At step three, the ALJ found plaintiff did not have an impairment or combination of

impairments that met or medically equaled a listed impairment. Tr. 22. The ALJ next assessed

plaintiff’s residual functional capacity (“RFC”) and determined that she could perform a full

range of work at all exertional levels, except she was limited to no more than frequent interaction

with the general public and she should have no close cooperative work with coworkers. Tr. 24.

        At step four, the ALJ found plaintiff was able to perform her past relevant work as a

secretary. Tr. 30.

        Although the ALJ was not required to continue the sequential analysis, he proceeded to

step five and determined, in the alternative, that plaintiff could perform jobs that exist in

significant numbers in the national economy, including general administrative clerk, data entry

clerk, and billing typist. Tr. 31.

                                           DISCUSSION

        Plaintiff argues that the ALJ erred by improperly discounting her subjective symptom

testimony, erroneously assessing the medical opinions of Dr. Anderson and Zana Zeigler,




4 – OPINION AND ORDER
improperly rejecting the lay witness testimony of her cousins, and erroneously evaluating her

severe impairments.

I.     Subjective Symptom Testimony

       When a claimant has medically documented impairments that could reasonably be

expected to produce some degree of the symptoms complained of, and the record contains no

affirmative evidence of malingering, “the ALJ can reject the claimant’s testimony about the

severity of . . . symptoms only by offering specific, clear and convincing reasons for doing

so.” Smolen v. Chater, 80 F.3d 1273, 1281 (9th Cir. 1996) (citation omitted). A general

assertion that the claimant is not credible is insufficient; the ALJ must “state which . . . testimony

is not credible and what evidence suggests the complaints are not credible.” Dodrill v. Shalala,

12 F.3d 915, 918 (9th Cir. 1993). The reasons proffered must be “sufficiently specific to permit

the reviewing court to conclude that the ALJ did not arbitrarily discredit the claimant’s

testimony.” Orteza v. Shalala, 50 F.3d 748, 750 (9th Cir. 1995) (internal citation omitted). If

the “ALJ’s credibility finding is supported by substantial evidence in the record, [the court] may

not engage in second-guessing.” Thomas v. Barnhart, 278 F.3d 947, 959 (9th Cir. 2002)

(citation omitted).

       Effective March 28, 2016, the Commissioner superseded Social Security Ruling (“SSR”)

96-7p, governing the assessment of a claimant's “credibility,” and replaced it with SSR 16-

3p. See SSR 16-3p, available at 2016 WL 1119029. SSR 16-3p eliminates the reference to

“credibility,” clarifies that “subjective symptom evaluation is not an examination of an

individual’s character,” and requires the ALJ to consider all of the evidence in an individual’s

record when evaluating the intensity and persistence of symptoms. Id. at *1-2. The ALJ must

examine “the entire case record, including the objective medical evidence; an individual’s




5 – OPINION AND ORDER
statements about the intensity, persistence, and limiting effects of symptoms; statements and

other information provided by medical sources and other persons; and any other relevant

evidence in the individual’s case record.” Id. at *4.

       A.      Symptom Improvement

       The effectiveness of treatment is a relevant factor in determining the severity of a

claimant’s symptoms. 20 C.F.R. §§ 404.1529(c)(3), 416.929(c)(3). Here, the ALJ found that

plaintiff’s “mental health records from 2015 continued to show improved functioning.” Tr. 27.

At an appointment in February 2015, plaintiff reported to her therapist that she had “achieved a

much higher level of functioning.” Tr. 617. Plaintiff’s therapist noted that plaintiff had “made

significant progress in treatment.” Tr. 618. Although a year before, plaintiff “often left sessions

early[,] reporting that she had felt overwhelmed by the experience of talking about herself and

her life,” plaintiff was better able to tolerate the challenges of therapeutic work. Tr. 620.

However, at that same appointment, plaintiff’s therapist noted that on most days, plaintiff

experienced “debilitating anxiety.” Tr. 617. Moreover, in February and July 2016, plaintiff

reported worsening anxiety, panic, and depression. Tr. 630, 645.

       Accordingly, even though plaintiff’s condition had improved, the record reflects that she

continued to experience significant mental health symptoms. The fact that plaintiff, at times,

experienced temporary improvement does not demonstrate her symptoms were effectively

treated. Furthermore, mental health symptoms often wax and wane over time; therefore, isolated

instances of improvement are not sufficient evidence to demonstrate that a claimant is not

disabled. Garrison, 759 F.3d at 1017 (citing Holohan v. Massanari, 246 F. 3d 1195, 1205 (9th

Cir. 2001) (“Cycles of improvement and debilitating symptoms are a common occurrence, and in

such circumstances it is error for an ALJ to pick out a few isolated instances of improvement




6 – OPINION AND ORDER
over a period of months or years and to treat them as a basis for concluding a claimant is capable

of working.”). For these reasons, the ALJ erred in concluding that symptom improvement

constituted a clear and convincing reason for discounting plaintiff’s testimony.

       B.      Inconsistent Statements

       The ALJ found that plaintiff’s ability to volunteer at a senior home, take care of her

mother, and go outdoors for exercise showed that she was “not socially isolated and she [was]

cognitively intact, and it [was] inconsistent with her reports of worsening mental health

symptoms.” Tr. 26. However, plaintiff only spent about an hour-and-a-half per month

volunteering at the senior home, and she told her cousins even that was “too much for her.” Tr.

343. Moreover, it is not clear how the fact that plaintiff spent time taking care of her mother or

went outside to exercise establishes that she was not socially isolated or is inconsistent with her

reports of worsening mental health. Indeed, plaintiff’s therapist noted that plaintiff’s anxiety and

depression limit her “participation in a more active social life.” Tr. 617. The therapist further

noted that plaintiff “goes out very little due to anxiety and panic attacks,” and that her “severe

panic attacks” “cause her to isolate and keep her confined to her home more than she would like

to be.” Tr. 651, 671.

       The ALJ also discounted plaintiff’s testimony because she “testified that she was not

‘writing’ a book, but this is not consistent with her report to her therapist.” Tr. 23 (citing Tr.

657, 673). In November 2016, plaintiff reported to her therapist that she was “so consumed with

her book that she [was] writing and that it feels like that is what gives her a purpose right now.”

Tr. 657. In December 2016, she shared with her therapist that “she enjoys working on a book

that she has been writing for her grandchildren. She calls it ‘My Grandchildren’s Ancestry.’”

Tr. 673. At the hearing, plaintiff explained that the book is essentially a scrapbook of pictures of




7 – OPINION AND ORDER
her parents and grandparents, and she is making it for her grandchildren so they will know where

they came from. Tr. 50-51. She further explained that there is no narrative story in the book,

just family trees that she diagramed and some biographic information like birthdates. Tr. 51-52.

The ALJ seized on the words “writing” and “book,’ when in fact plaintiff was merely compiling

a scrapbook. This constitutes a dispute over semantics, and does not rise to a meaningful

inconsistency in plaintiff’s testimony.

       The Commissioner argues that plaintiff’s testimony that she worked on the book to ease

her mental symptoms is inconsistent with her statements to treatment providers that “she enjoyed

working on her book and found it meaningful.” Def. Br. 8, ECF #24. However, an activity can

ease mental symptoms and at the same time be enjoyable and meaningful. In fact, one would

expect that an enjoyable and meaningful activity would be helpful in easing mental health

symptoms. Therefore, plaintiff’s purportedly inconsistent statements do not constitute a clear

and convincing reason for discounting her testimony.

       C.      Activities of Daily Living

       An ALJ may invoke activities of daily living in the context of determining symptom

allegation credibility to (1) illustrate a contradiction in previous testimony, or (2) demonstrate

that the activities meet the threshold for transferable work skills. Orn v. Astrue, 495 F.3d 625,

639 (9th Cir. 2007). Here, the Commissioner cited both alternative rationales, but then stated

“[t]his was the case here.” Def. Br. 10, ECF #24. It is not clear which of the two permissible

rationales the Commissioner was relying on to discount plaintiff’s testimony, or whether the

Commissioner intended to rely on both. Thus, the court addresses both.

       To properly discredit a claimant based on a contradiction between her activities and her

testimony, “[t]he ALJ must state specifically which symptom testimony is not credible and what




8 – OPINION AND ORDER
facts in the record lead to that conclusion.” Smolen, 80 F.3d at 1284 (citing Dodrill, 12 F.3d at

918). In finding that plaintiff was not disabled, the ALJ cited plaintiff’s ability to volunteer at

the nursing facility, take care of her mother, work on a book, and bake cookies for a friend.

Tr. 23, 27. The ALJ never indicated which symptom testimony was contradicted by those

activities, other than pointing out the purported inconsistency regarding whether plaintiff was

writing a book or making a scrapbook, which is invalid for the reasons discussed above.

Accordingly, the alleged inconsistency between plaintiff’s activities and her testimony does not

constitute a clear and convincing reason for discounting her testimony.

        With regard to transferable work skills, “daily activities may be grounds for an adverse

credibility finding ‘if a claimant is able to spend a substantial part of his day engaged in pursuits

involving the performance of physical functions that are transferable to a work setting.’” Orn,

495 F.3d at 639 (quoting Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)). Here, however, the

ALJ did not identify how any of plaintiff’s activities transferred to gainful work. Moreover, it

does not appear that plaintiff spent a substantial part of her day engaged in such activities.

Plaintiff spent only an hour-and-half per month volunteering at the senior home. Tr. 343.

Plaintiff’s “book” was merely a scrapbook of pictures of her parents and grandparents, and the

record shows that plaintiff made cookies for a friend on only one occasion. Tr. 50-51, 662.

        Moreover, while plaintiff reported that she had become the primary care giver for her

mother, the record reflects that she began taking care of her mother shortly before her mother’s

death. Tr. 671. It is also not clear what caring for her mother actually entailed. The record does

not detail what plaintiff did for her mother or how much time she spent doing it. Tr. 629. Given

that plaintiff’s caretaking activities lasted for a short time and there is very little explanation as to




9 – OPINION AND ORDER
what those activities involved, the caretaking activities do not constitute a clear and convincing

reason for discounting plaintiff’s testimony.

       The ALJ also relied on the fact that plaintiff was reconnecting with her daughter and

grandchildren. Tr. 27. In December 2016, plaintiff reported that “friends and several family

members ha[d] turned their backs on her” and she was “just starting to reconnect with her

daughter who would not speak to her or let her see her grandchildren for several months/years.”

Tr. 671. It is not clear how plaintiff’s potential reconciliation with her family members

contradicts any of her testimony. Smolen, 80 F.3d at 1284 (citing Dodrill, 12 F.3d at 918).

Moreover, reconciling with family members does not qualify as “the performance of physical

functions that are transferable to a work setting.” Orn, 495 F.3d at 639 (quoting Fair, 885 F.2d

at 603). Accordingly, the fact that plaintiff was beginning to reconnect with her family does not

qualify as a clear and convincing reason for discounting her testimony.

       D.      Exaggerated Symptom Reports

       The ALJ found that plaintiff exaggerated the degree of her chronic kidney disease by

reporting to her therapist that she was going into kidney failure. Tr. 27. However, the record

reflects that plaintiff was suffering from “acute renal failure.” Tr. 589, 714, 731, 734. As such,

it does not appear that plaintiff exaggerated her symptoms.

       The ALJ also found that plaintiff “self-reported extreme symptoms of depression and

anxiety, but her mental status exam was largely unremarkable.” Tr. 27 (citing Tr. 630, 633).

Plaintiff scored a 45 on the HAI anxiety screen and a 46 on the BDI-II, indicating extreme

anxiety and depression. Tr. 630. While the mental status exam did not indicate any cognitive

deficits, plaintiff presented with pressured speech and labile affect. Tr. 633. Moreover, plaintiff

presented as depressed, fearful, and anxious at a number of appointments. Tr. 356, 482, 515,




10 – OPINION AND ORDER
620. Thus, the absence of cognitive deficits on plaintiff’s mental status exam does not contradict

her reports of depression and anxiety. See Ghanim v. Colvin, 763 F.3d 1154, 1164 (9th Cir.

2014) (rejecting ALJ’s reliance on the claimant’s “good eye contact, organized and logical

thought content, and focused attention” because “[t]hese observations of cognitive functioning

during therapy sessions [did] not contradict [the claimant’s] reported symptoms of depression

and social anxiety”).

        The ALJ also noted the absence of emergency room records, even though plaintiff

reported “debilitating anxiety symptoms in 2016 such as multiple panic attacks daily, including

[a] severe one that allegedly lasted three days.” Tr. 27. While there are no records that plaintiff

went to an emergency room in 2016, she never claimed that she sought treatment at an

emergency room. Moreover, at one point, plaintiff kept a detailed written log of her panic

attacks, and those records reflect that during an eleven-day period in April 2016 she suffered 16

panic attacks. Tr. 320-22.

        The ALJ also relied on records from a March 2016 therapy session where plaintiff

“insist[ed]” that she had experienced a panic attack lasting three days, but literature indicates that

panic attacks last only 5-15 minutes. Tr. 27 (citing Tr. 642). The ALJ found it significant that

plaintiff’s therapist “did not want to challenge her on this. . . .” Tr. 27. Plaintiff’s therapist

actually wrote that “[s]uggesting otherwise would be ill-fated and only increase[] [plaintiff’s]

anxiety. . . .” Tr. 642. Indeed, plaintiff’s therapy records reflect that plaintiff did not fully

understand her own mental impairment, and an important part of her treatment was increasing

her knowledge about panic disorder. Tr. 653. Therefore, while plaintiff may have

misunderstood her longer periods of anxiety symptoms to be panic attacks, that is not a clear and

convincing reason for discounting her testimony. Furthermore, the fact that plaintiff’s therapist




11 – OPINION AND ORDER
believed it would increase plaintiff’s anxiety if she challenged plaintiff on whether her symptoms

met the definition of panic attacks, shows that plaintiff’s anxiety was significant.

        E.      Reports of Retirement

        The ALJ relied on the fact that plaintiff was receiving retirement benefits from Social

Security and from her former employer. Tr. 28. The fact that plaintiff was eligible for

retirement benefits, and opted to receive them, is not necessarily inconsistent with disability.

        The ALJ also cited the fact that Dr. Findley listed plaintiff’s occupation as “retired” in

treatment notes, finding that “claiming to be ‘retired’ from work seems somewhat inconsistent

with claiming to be ‘disabled’ and unable to work.” Tr. 28 (citing Tr. 570). Notably, it is not

clear exactly what plaintiff said to Dr. Findley, only that the doctor listed “retired” as plaintiff’s

occupation. As such, it not evident that plaintiff actually claimed to be retired. Moreover,

“[a]djudicators must limit their evaluation to the individual’s statements about his or her

symptoms and the evidence in the record that is relevant to the individual’s impairments.” SSR

16-3p, at *10. In any event, the fact that plaintiff possibly referred to herself as retired is a weak

reason, and because the ALJ’s other reasons are not supported by substantial evidence, this

reason standing alone is not a clear and convincing reason for discounting plaintiff’s subjective

symptom testimony. See Burrell v. Colvin, 775 F.3d 1133, 1140 (9th Cir. 2014) (“Because the

ALJ’s other reasons . . . are not supported by substantial evidence, and because this reason is

weak on this record, we conclude the ALJ erred. . . .”).

II.     Medical Opinion Evidence

        Plaintiff argues that the ALJ improperly assessed the medical opinion of non-examining

physician, Dr. Anderson, and treating therapist, Zana Zeigler. The ALJ is responsible for

resolving ambiguities and conflicts in the medical testimony. Magallanes v. Bowen, 881 F.2d




12 – OPINION AND ORDER
747, 750 (9th Cir. 1989). The ALJ must provide clear and convincing reasons for rejecting the

uncontradicted medical opinion of a treating or examining physician, or specific and legitimate

reasons for rejecting contradicted opinions, so long as they are supported by substantial

evidence. Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005). However, “[t]he ALJ need

not accept the opinion of any physician, including a treating physician, if that opinion is brief,

conclusory, and inadequately supported by clinical findings.” Chaudhry v. Astrue, 688 F.3d 661,

671 (9th Cir. 2012). Additionally, the ALJ may discount physicians’ opinions based on internal

inconsistencies, inconsistencies between their opinions and other evidence in the record, or other

factors the ALJ deems material to resolving ambiguities. Morgan v. Comm’r of Soc. Sec.

Admin., 169 F.3d 595, 601-02 (9th Cir. 1999).

       A.      Dr. Anderson

       The ALJ gave significant weight to Dr. Anderson’s opinion. Tr. 29. Plaintiff argues that

the ALJ failed to include all of the limitations assessed by Dr. Anderson. Pl. Br. 8, ECF #19.

Dr. Anderson assessed that plaintiff would be moderately limited in her ability to interact

appropriately with the general public and in her ability to accept instructions and respond

appropriately to criticism from supervisors. Tr. 100. Dr. Anderson explained in narrative form

that plaintiff had “some anxiety/fears around others, and will be limited from public contact on a

frequent basis, and from close cooperative work with coworkers.” Id.

       Where the ALJ professes to accept a doctor’s opinion but without explanation fails to

include the limitations contained in that opinion, the ALJ has effectively rejected the opinion.

See Kimble v. Berryhill, No. 3:15-cv-01641-JE, 2017 WL 3332256, at *4 (D. Or. Aug. 4, 2017)

(citing Bobbitt v. Colvin, No. 3:13-cv-01320-HZ, 2014 WL 2993738, at *9 (D. Or. Jul. 1, 2014)).

The Ninth Circuit has explained that an ALJ properly interprets medical opinions by relying on




13 – OPINION AND ORDER
the narrative section of the opinion rather than the check-box or fill-in-the-blank sections. See

Buck v. Berryhill, 869 F.3d 1040, 1050-51 (9th Cir. 2017). Here, the ALJ fully incorporated the

specific limitations assessed by Dr. Anderson in the narrative portion of her opinion. Compare

Tr. 100 (Dr. Anderson’s assessed limitations of no more than frequent contact with the public

and no close cooperation with coworkers) with Tr. 24 (the ALJ’s RFC which limited plaintiff to

“no more than frequent interaction with the public . . . [and] no close cooperative work with

coworkers.”). Accordingly, the ALJ properly assessed Dr. Anderson’s opinion.

       B.      Therapist Zeigler

       Evidence from an acceptable medical source is used to establish whether a claimant has a

medically determinable impairment. 20 C.F.R. § 404.1521. Acceptable medical sources include

licensed physicians, licensed or certified psychologists, licensed optometrists, licensed

podiatrists, and qualified speech-language pathologists. 20 C.F.R. § 404.1502. Evidence from

“other sources,” including, but not limited to, “nurse practitioners, physician assistants, licensed

clinical social workers, naturopaths, chiropractors, audiologists, [and] therapists,” may also be

used to show the severity of a claimant’s impairments and how they affect his ability to

work. SSR 06-03p at *2. To reject evidence from “other sources,” the ALJ must give germane

reasons for doing so. Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012). Because Zeigler is

a therapist, she is considered an “other source.” 20 C.F.R. § 404.1502.

       Zeigler was plaintiff’s treating therapist. She completed a questionnaire regarding

plaintiff’s mental limitations and assessed that plaintiff was severely limited in her ability to

complete a normal workday, interact with the general public, ask simple questions, and respond

appropriately to criticism from her supervisors. Tr. 677.




14 – OPINION AND ORDER
       The ALJ gave Zeigler’s opinion “very little weight.” Tr. 28. The ALJ found that the

“severity of Ms. Zeigler’s opinion is inconsistent with the overall evidence of record.” Tr. 28.

The ALJ specifically found that although Zeigler diagnosed agoraphobia, there was no evidence

to support the diagnosis because plaintiff attended medical appointments, shopped, and exercised

regularly. Tr. 28. However, two other mental health providers also diagnosed plaintiff with

agoraphobia. Additionally, plaintiff testified that she spent most of her time at home, and she

repeatedly reported difficulty leaving the home. Tr. 13, 63, 349, 624, 631-32, 639, 651-53, 657,

671. Therefore, the ALJ’s assertion that there was no evidence of agoraphobia is not supported

by the record.

       The ALJ also found that Zeigler reported “profound anxiety in social situations [and]

work situations,” but there was “no evidence [plaintiff] had profound anxiety when she was

working in the past, and she did not lose her job due to her anxiety.” Tr. 28. However, plaintiff

last worked in February 2012, one year prior to her alleged onset date of February 2013. Tr. 90,

184. Thus, this was an invalid reason to reject Zeigler’s opinion.

       The ALJ next found that because there was no evidence that plaintiff lost her job due to

anxiety, it suggested that “many of the limitations reported by Ms. Zeigler were based on

[plaintiff’s] self-report not objective medical findings.” Tr. 28. Again, that premise is flawed, as

plaintiff last worked a year prior to her alleged onset date. Moreover, the Ninth Circuit has held

that “the rule allowing an ALJ to reject opinions based on self-reports does not apply in the same

manner to opinions regarding mental illness.” Buck, 869 F.3d at 1049. In Buck, the court held

that a clinical interview and a mental status evaluation conducted by the psychiatrist provided

sufficient objective measures. Id. Here, Zeigler performed a clinical interview and mental status




15 – OPINION AND ORDER
examination, and administered psychiatric testing. Tr. 630-35, 639. Accordingly, the purported

over-reliance on self-reports was not a proper basis for rejecting Zeigler’s opinion.

       Finally, the ALJ found that Zeigler’s conclusion that plaintiff was precluded from

functioning in public or in proximity with others was too extreme and inconsistent with her own

treatment notes, which indicated plaintiff had been volunteering at a nursing home, working on a

book, and caring for her mother. Tr. 28. As discussed above, plaintiff’s ability to work on what

could best be described as a family scrapbook has no bearing on her ability to function in public

or in proximity with others. Nevertheless, plaintiff’s ability to volunteer at a nursing home and

provide care for her mother are germane reasons for rejecting Zeigler’s opinion.3 Therefore, the

ALJ properly rejected Zeigler’s opinion on this basis.

III.   Lay Witness Testimony

       Plaintiff argues that the ALJ improperly rejected the testimony of plaintiff’s cousins.

Lay-witness testimony regarding the severity of a claimant’s symptoms or how an impairment

affects a claimant’s ability to work is competent evidence that an ALJ must take into account.

Nguyen v. Chater, 100 F.3d 1462, 1467 (9th Cir. 1996). To reject such testimony, an ALJ must

provide “reasons that are germane to each witness.” Rounds v. Comm’r, 807 F.3d 996, 1007 (9th

Cir. 2015) (quoting Molina, 674 F.3d at 1114; (remaining citation omitted)). Further, the reasons

provided must also be “specific.” Taylor v. Comm’r of Soc. Sec. Admin., 659 F.3d 1228, 1234



3
  While these activities are not sufficient to satisfy the more stringent clear and convincing
standard in the context of plaintiff’s subjective symptom testimony, they are sufficient to meet
the germane reasons standard. Moreover, in regard to plaintiff’s symptom testimony, the issue
was whether plaintiff spent a substantial portion of her day engaged in the activities, whereas in
the context of Zeigler’s opinion the issue is whether plaintiff was precluded from functioning in
public or in proximity with others. Even though plaintiff did not spend a substantial portion of
her time engaged in volunteering at a nursing home and providing care for her mother, her ability
to perform those activities demonstrated that she was not precluded from functioning in public or
in proximity with others.


16 – OPINION AND ORDER
(9th Cir. 2011) (citing Bruce v. Astrue, 557 F.3d 1113, 1115 (9th Cir. 2009)). However, where

the ALJ has provided clear and convincing reasons for rejecting the claimant’s symptom

testimony, and the lay witness has not described limitations beyond those alleged by the

claimant, the ALJ’s failure to provide germane reasons for rejecting lay testimony is harmless.

Molina, 674 F.3d at 1121-22.

        The ALJ gave “little weight” to the written statements submitted by plaintiff’s cousins.

Tr. 29. One of plaintiff’s cousins, Linda W., submitted an email on her own. Tr. 346. Another

group of plaintiff’s cousins submitted a joint statement. Tr. 343-44.

        The ALJ found that Linda W.’s statement that plaintiff’s anxiety had taken over her life

was contradicted by plaintiff’s activities, which included taking care of her mother, writing a

book, exercising at a local pool, riding her bike, walking, shopping, driving, and spending time

with her cousins bird watching. Tr. 29-30. The ALJ found that the joint statement, which

claimed that plaintiff’s functioning had worsened due to mental health, was inconsistent with the

same activities. Tr. 29-30. As discussed above, plaintiff’s ability to write a book was greatly

overstated by the ALJ. However, plaintiff’s ability to carry out the other activities constitute a

germane reason for discounting Linda W.’s testimony as well as the joint statement from

plaintiff’s other cousins.4

IV.     Severe Impairments and RFC

        Plaintiff argues that the ALJ erred by failing to assess functional limitations for her

severe impairments, but fails to provide any specific examples. See Pl. Br. 6-7, ECF #19. In

formulating the RFC, the ALJ must consider all of a claimant’s impairments, both severe and




4
 As explained above, while these activities are not sufficient to satisfy the stricter clear and
convincing standard, they are sufficient to meet the germane reasons standard.


17 – OPINION AND ORDER
non-severe. Buck, 869 F.3d at 1049; see also SSR 98-8p, 1996 WL 374184, at *5. Although the

ALJ was required to consider plaintiff’s severe and non-severe impairments in assessing the

RFC, that does not mean the ALJ was required to include functional limitations for each

impairment. Because plaintiff has not identified any specific examples, she has failed to identify

any error with regard to the ALJ’s assessment of her severe impairments.

V.     Remand

       When a court determines the Commissioner erred in some respect in making a decision to

deny benefits, the court may affirm, modify, or reverse the Commissioner’s decision “with or

without remanding the cause for a rehearing.” Treichler v. Comm’r Soc. Sec. Admin., 775 F.3d

1090, 1099 (9th Cir. 2014) (quoting 42 U.S.C. § 405(g)). In determining whether to remand for

further proceedings or immediate payment of benefits, the Ninth Circuit employs the “credit-as-

true” standard when the following requisites are met: (1) the ALJ has failed to provide legally

sufficient reasons for rejecting evidence, (2) the record has been fully developed and further

proceedings would serve no useful purpose, and (3) if the improperly discredited evidence were

credited as true, the ALJ would be required to find the plaintiff disabled on remand. Garrison,

759 F.3d at 1020. Even if all of the requisites are met, however, the court may still remand for

further proceedings, “when the record as a whole creates serious doubt as to whether the

claimant is, in fact, disabled[.]” Id. at 1021.

       Here, the first requisite of the Garrison test is met, as the ALJ erroneously assessed

plaintiff’s testimony. However, the second requisite is not met, as the record in this case is not

fully developed. Even if plaintiff’s improperly discounted testimony were credited as true, it is

not clear that the ALJ would be required to find plaintiff disabled because the VE did not provide

an opinion as to whether plaintiff would be able to perform jobs that exist in significant numbers




18 – OPINION AND ORDER
in the national economy when taking into account her described limitations. Moreover, the

record does not contain an assessment of plaintiff’s functional limitations by an acceptable

medical source who treated or examined plaintiff.

       On remand, the ALJ must (1) accept plaintiff’s testimony or provide legally sufficient

reasons for rejecting it, (2) order a consultative psychiatric exam by an acceptable medical

source, (3) obtain additional VE testimony regarding what work plaintiff can do, if any, and (4)

conduct any additional proceedings as indicated by the results of the foregoing instructions.

                                         CONCLUSION

       For the reasons discussed above, the decision of the Commissioner is REVERSED and

this matter is REMANDED for further proceedings.

       DATED June 20, 2019.


                                                                     /s/ Youlee Yim You
                                                               Youlee Yim You
                                                               United States Magistrate Judge




19 – OPINION AND ORDER
